DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. In the remarks dated 12/17/2020 the applicants allege that the combination of references Intel, “On the Reserved HARQ-ACK REs”, R1-1800329, in view of Sarkis et al. (US 2019/0233184 A1), as well as Bendlin et al. (US 2018/0110041 A1) in view of Dikarev et al. (US 2019/0149266 A1) does not disclose:
(1) “transmitting, to the base station via a data channel, the mapped number of feedback bits; and 
(2) “mapping a number of bits to the set of unused resources, wherein then number of bits comprises a set of digital zeroes.  The examiner respectfully disagrees for the following reasons:
	The disclosures of Intel and Bendlin disclose claim limitation (1). For example, Intel recites, in part, “one straightforward solution is to follow the equation is to follow the equation of determining the amount of resources for HARQ-ACK on PUSCH with and/or without UL-SCH”. That is the disclosure of Bendlin teaches transmission on a PUSCH, which is used for data transmission. UCI can, and is, now commonly transmitted with 
	With regard to (2), the disclosure of Dikarev teaches transmitting a number of padding bits to fill out the Uplink Control Information, e.g. “the CSI”, par.[0014]. The applicant alleges that the device, e.g. “the User Equipment” does not transmit the UCI on a data channel. However, this is incorrect. Par.[0010] of the Dikarev reference discloses that the feedback, e.g. the “the CSI”, which is well-known to be transmitted from the mobile to the serving cell is transmitted with data. That means, the mobile is capable of transmitting the CSI with data over a shared channel, or alone over a control channel which is well-known in the art. Therefore, the disclosure of Bendlin in combination with Dikarev teaches (2) “mapping a number of bits to the set of unused resources, wherein then number of bits comprises a set of digital zeroes, wherein the UCI is transmitted with data over a data channel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7-9, 15-17, 21, 24, and 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendlin et al. (US 2018/0110041 A1), in view of Dikarev et al. (US 2019/0149266 A1). 
Regarding claim 1, Intel discloses a method for wireless communications, comprising:
identifying a set of resources reserved for feedback information within a transmission time interval (TTI) (fig.2 and par.[0024 – 0025]);
mapping a number of feedback bit for transmission to a base station to the set of resources reserved for feedback information (par.[0024 – 0025] discloses that a number of HARQ ACK/NACK and CQI bits are mapped if present following the DM-RS);
determining a set of unused resources of the set of resources reserved for feedback information based at least in part on the number of feedback bits (par.[0024] teaches that bits for different types of uplink control information is based on the size of 
mapping a number of bits to the set of unused resources (fig.4 and par.[0033] which recites, in part, “Next, the UE maps the modulated CQI bits to the remaining resources before it maps the modulated UL-SCH data to the resources not already occupied by DMRS, SRS, RI, or CQI.”); and
transmitting, to the base station via a data channel, the mapped number of feedback bits and the mapped number of bits via the set of resources reserved for feedback information (par.[0003 and 0033] discloses the transmission of Uplink Control Information from a mobile device to a base station. As discussed above the UE transmits the UCI on the PUSCH along with data via a data channel. PUSCH is transmitted on a data channel).
While the disclosure of Bendlin teaches mapping a number of bits to the set of unused resources, it does not disclose wherein the number of bits comprises a set of digital zeros, and further transmitting the mapped number of bits comprising the set of digital zeros via the set of resources reserved for feedback information. 
In an analogous art, Dikarev discloses wherein mapping the number of bits to the set of unused resources comprises (par.[0014] which recites, in part, “padding bits are appended to a CSI payload size….. wherein the padding bits may zeroes”) and further transmitting the mapped number of bits comprising the set of digital zeros via the set of resources reserved for feedback information (par.[0014] discloses the amount of padding bits should be such that the result sequence is of size A.sub.max.sub.CSI, wherein the A.sub.max is the maximum possible CSI payload).


Regarding claim 3, Dikarev discloses filling the set of unused resources with a set of predetermined digital bits, wherein the set of predetermined digital bits comprises the set of digital zeroes (par.[0014]).

Regarding claim 6, Bendlin disclose the method of claim 2,  filling the set of unused resources with a set of channel state information (CSI) bits, wherein the set of CSI bits comprises a first part of CSI bits (fig.4 and par.[0033] which recites, in part, “Next, the UE maps the modulated CQI bits to the remaining resources before it maps the modulated UL-SCH data to the resources not already occupied by DMRS, SRS, RI, or CQI.”)

Regarding claim 7, Bendlin discloses filling the set of unused resources with a predetermined pattern of bits (par.[0033] which discloses mapping CQI bits to the UCI).
Regarding claim 8, Bendlin discloses wherein the predetermined pattern of bits comprises a sequence of bits that is different from an acknowledgement (ACK) sequence, a negative ACK (NACK) sequence, or any combination thereof (par.[0033] which recites, in part, “Next, the UE maps the modulated CQI bits to the remaining 

Regarding claim 9, Bendlin discloses wherein the sequence is different from each of a one bit ACK sequence, a one bit NACK sequence, a permutation of the one bit ACK sequence and the one bit NACK sequence, a two bit ACK sequence, and a two bit NACK sequence (par.[0033] which recites, in part, “par.[0033] which recites, in part, “Next, the UE maps the modulated CQI bits to the remaining resources before it maps the modulated UL-SCH data to the resources not already occupied by DMRS, SRS, RI, or CQI”).

Regarding claim 15, Bendlin discloses mapping a first part of channel state information (CSI) bits to the set of unused resources (fig.4 and par.[0033] which recites, in part, “Next, the UE maps the modulated CQI bits to the remaining resources before it maps the modulated UL-SCH data to the resources not already occupied by DMRS, SRS, RI, or CQI.”)

Regarding claim 16, Bendlin discloses repeating the mapping of the first part of CSI bits to resources around the set of unused resources (fig. and par.[0033 – 0035]).

Regarding claim 17, Bendlin discloses wherein the first part of CSI bits are mapped to the set of unused resources comprises a reduced payload of CSI bits, 

Regarding claim 21, Dikarev discloses wherein mapping the number of bits to the set of unused resources comprises: filling the set of unused resources with a set of predetermined digital bits, wherein the set of predetermined digital bits comprises a set of zeros, a set of random bits, or a set of known bits (par.[0014]).

Regarding claim 24, Bendlin discloses wherein the set of resources reserved for feedback information comprises a set of resource elements with a symbol of the TTI (fig.4).

Regarding claim 29, Bendlin discloses an apparatus for wireless communications, comprising:
a processor; 
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
identifying a set of resources reserved for feedback information within a transmission time interval (TTI) (fig.2 and par.[0024 – 0025]);
mapping a number of feedback bit for transmission to a base station to the set of resources reserved for feedback information (par.[0024 – 0025] discloses that a number of HARQ ACK/NACK bits are mapped if present following the DM-RS);

mapping a number of bits to the set of unused resources (fig.4 and par.[0033] which recites, in part, “Next, the UE maps the modulated CQI bits to the remaining resources before it maps the modulated UL-SCH data to the resources not already occupied by DMRS, SRS, RI, or CQI.  Lastly, the UE maps the modulated HARQ ACK/NACK bits to the resources reserved for HARQ ACK/NACK transmission potentially puncturing CQI and/or UL-SCH symbols”); and
transmitting, to the base station via a data channel, the mapped number of feedback bits and the mapped number of bits via the set of resources reserved for feedback information (par.[0003 and 0033] discloses the transmission of Uplink Control Information from a mobile device to a base station. As discussed above the UE transmits the UCI on the PUSCH along with data via a data channel. PUSCH is transmitted on a data channel).
While the disclosure of Bendlin teaches mapping a number of bits to the set of unused resources, it does not disclose wherein the number of bits comprises a set of digital zeros, and further transmitting the mapped number of bits comprising the set of digital zeros via the set of resources reserved for feedback information. 
In an analogous art, Dikarev discloses wherein mapping the number of bits to the set of unused resources comprises (par.[0014] which recites, in part, “padding bits are 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques as discussed in Intel with the methods as discussed in Dikarev. The motivation/suggestion would have been because Padding bits are added to equalize payload size for different CRI/RI cases and to allow encoding of all parts of CSI into one codeword without payload ambiguity.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendlin and Dikarev, as applied to claim 1 above, in view of Kini et al. (US 2020/0059327 A1).
Regarding claim 2, Bendlin and Dikarev discloses the method of claim 1, but does not discloses wherein the number of feedback bit for transmission to the base station is zero.
In an analogous art, Kini discloses  wherein the number of feedback bit for transmission to the base station is zero (par.[0120] which recites, in part, “ If the single-bit HARQ feedback 570 is NACK (i.e. binary 0), the WTRU 505 may receive a corresponding TB that is retransmitted by the BS 510”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the mapping methods as discussed in Bendlin and Dikarev, with the feedback methods as discussed in Kini. The .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendlin, D, and Kini as applied to claim 2 above, and further in view of Papasakellariou et al. (US 2011/0038302 A1).
Regarding claim 4, the combination of the Bendlin, Dikarev, and Kini discloses the method of claim 2, but does not explicitly disclose wherein the number of bits mapped to the set of unused resources further comprises: 
 with a set of predetermined digital bits, wherein the set of predetermined digital bits comprises a set of pseudo random bits or a set of known bits.
In an analogous art, Papasakellariou discloses filling the set of unused resources with a set of predetermined digital bits, wherein the set of predetermined digital bits comprises a set of pseudo random bits or a set of known bits (fig.9 and par.[0078]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Bendlin, Dikarev, and Kini, with the methods as discussed in Papaskellariou. The motivation/suggestion would have been to provide a pilot sequence between the mobile and network node for synchronization purposes.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendlin, Dikarev, and Kini as applied to claim 2 above, and further in view of Park et al. (US 2013/0094479 A1).
Regarding claim 5, the disclosure of Bendlin, Dikarev, and Kini teaches the method of claim 2, but does not disclose boosting a transmission power of bits mapped around the set of resources reserved for feedback information, wherein the transmission power is boosted based at least in part on the set of unused resources.
In an analogous art, Park discloses boosting a transmission power of bits mapped around the set of resources reserved for feedback information, wherein the transmission power is boosted based at least in part on the set of unused resources (par.[0103] which discloses “However, additional information does not necessarily need to be transmitted in the surplus resources, and if there is no information to be transmitted to the surplus resources, the payload of the extended container may be set to be small while the transmission power may be increased”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Bendlin, Dikarev, and Kini, with the methods as discussed in Park. The motivation/suggestion would have been to in order to support the coordinated scheduling (CS) or coordinate beamforming (CB) scheme (Park: par.[0103]).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendlin and Dikarev, as applied to claim 1 above, and further in view of Han et al. (US 2018/0132230 A1).
Regarding claim 10, Bendlin and Dikarev discloses wherein the number of bits mapped to the set of unused resource further comprises scrambling the predetermined 
In an analogous art, Han discloses scrambling the predetermined pattern of bits with a cell identifier (par.[0155]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Bendlin, with the methods as discussed in Han. The motivation/suggestion would have been to provide inter-cell interference randomization.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendlin and Dikarev  as applied to claim 1 above, and further in view of Yin et al. (US 2018/0324787 A1).
Regarding claim 18, Bendlin and Dikarev discloses claim 1, but does not disclose wherein the number of feedback bits for transmission to the base station is one bit.
In an analogous art, Yin discloses wherein the number of feedback bits for transmission to the base station is one bit (par.[0038]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Bendlin with the methods as discussed in Yin. The motivation/suggestion would have been to reduce the overhead of uplink control information.

s 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendlin and Dikarev as applied to claim 1 above, and further in view of Yin et al. (US 2018/0324787 A1), and Park as applied to claim 5.
Regarding claim 22, the combination of Bendlin, Dikarev, and Yin teach the method of claim 18, and wherein the number of bits mapped to the set of unused resources further comprises a set of channel state information (CSI) bits, wherein the set of CSI bits comprises a first part of CSI bits. (Bendlin: fig.4 and par.[0033] which recites, in part, “Next, the UE maps the modulated CQI bits to the remaining resources before it maps the modulated UL-SCH data to the resources not already occupied by DMRS, SRS, RI, or CQI.”) but does not disclose boosting a transmission power of bits mapped around the set of resources reserved for feedback information, wherein the transmission power is boosted in part on the set of unused resources.
In an analogous art, Park discloses boosting a transmission power of bits mapped around the set of resources reserved for feedback information, wherein the transmission power is boosted based at least in part on the set of unused resources (par.[0103] which discloses “However, additional information does not necessarily need to be transmitted in the surplus resources, and if there is no information to be transmitted to the surplus resources, the payload of the extended container may be set to be small while the transmission power may be increased”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Bendlin and Kini, with the methods as discussed in Bendlin and Yin, with the methods as discussed in 
While the disclosure of Bendlin, Dikarev, Yin, and Park disclose the above features they do not disclose  and wherein mapping the number of bits to the set of unused resources comprises filling the set of unused resources with a set of channel state information (CSI) bits, wherein the set of CSI bits comprises a first part of CSI bits.

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendlin and Dikarev, as applied to claim 1 above, and further in view of Nokia, “Remaining Details on UCI Multiplexing”, document R1-1800560.
Regarding claim 23, the disclosure of Bendlin and Dikarev teaches claim 1, but does not disclose receiving, from the station, a control channel message that comprises a downlink assignment index (DAI), wherein the set of resources reserved for feedback information is identified based at least in part on the DAI.
In an analogous art, Nokia discloses receiving, from the station, a control channel message that comprises a downlink assignment index (DAI), wherein the set of resources reserved for feedback information is identified based at least in part on the DAI (2.2 “Resource Reservation for 1-2 HARQ-ACK and 2.4 Clarifications regarding the DAI).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Bendlin, with the methods as discussed in Nokia. The motivation/suggestion would have been to prevent ACK/NACK errors during ACK/NACK bundling.

Allowable Subject Matter
Claims 25-28 and 30 are allowed.
For example, the closest prior art, Bendlin discloses the method of claim 1, but does not disclose “receiving, from a user equipment (UE), a pattern of bits via the set of resources reserved for feedback information, ….. detecting discontinuous transmission (DTX) for the UE based at least in part on the pattern of bits”.
Claims 11-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xiong et al. “Determining Resources for Uplink Control Information on Physical Uplink Shared Channel and Physical Uplink Control Channel with Frequency Hopping” (US 2019/0116588 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411